Citation Nr: 1626610	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  08-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paraplegia with loss of use of both lower extremities, claimed as secondary to service-connected postoperative osteochondritis dissecans, both knees.  

2.  Entitlement to financial assistance for the purchase of an automobile and adaptive equipment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his nurse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to March 1977.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for paraplegia, and by a September 2008 rating decision by the VARO in Montgomery, Alabama, which denied entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.  The Montgomery RO currently has jurisdiction of the case.  

An August 2010 Decision Review Officer decision found that the September 2008 rating decision, in part, contained clear and mistakable error; the RO therefore continued entitlement to adaptive equipment only, which was previously granted (in a July 2001 rating decision).  In October 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In January 2012, the Board remanded the case to the RO for additional development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In accordance with the Board remand of January 2012, the RO requested the Veteran in January 2012 to submit for the record a copy of the 7-page report purportedly of a July 2010 VA examination, which he had in his possession and displayed at the videoconference hearing in October 2011.  (The record as it now stands contains a July 2010 VA examination report that is 1 1/2 pages in length.)  The Veteran himself did not respond to the request, but his representative in a statement received February 22, 2012 indicated that he was submitting material (attached) in support of the pending appeal for an adaptive equipment grant.  The attached material was noted to be a "medical record" and "medical opinion."  It is not clear whether such material was received, as a medical record and medical opinion are not contained in the claims file along with the representative's statement.  The only document shown to have been received with the representative's February 22, 2012 statement is an administrative letter, dated in December 2008, from the Augusta VAMC to the Veteran, indicating that it is furnishing information pursuant to his recent request.  It is conceivable (or even probable) that this letter from the VAMC is the "medical record" and that the "medical opinion" is a VA Certificate of Training awarded by the Augusta VAMC in November 2008 regarding the Veteran's completion of a course in driver training with adaptive driving equipment (which was previously received and associated with the claims file).  In any case, the Veteran should be given another opportunity to submit the evidence previously requested of him, namely, the July 2010 VA examination report in his possession.   

After the Board remanded the case to the RO in January 2012, records in the file indicate that the Veteran was incarcerated in a state prison for the period of May 2012 to July 1915.  It is not clear whether he received medical treatment for his service-connected lower extremity disabilities during this time period, and there are no records of any VA treatment for this period.  Therefore, the RO should request the Veteran to furnish medical records of any treatment he may have received in prison, as they may be pertinent to the claims on appeal.  

VA medical records in the file show that for the duration of the period covered in this appeal, the Veteran has had severe and painful degenerative joint disease in both of his service-connected knees and that it was a reason he needed the assistance of a wheelchair.  In fact, according to numerous medical records he has used a wheelchair for ambulation ever since the 1990s, when his pertinent diagnoses were severe osteoarthritis of the knees, and to a lesser extent a lower spine disability.  VA records also indicate, as early as in 1997, that the Veteran needed total knee replacements but was unable to undergo the procedures because VA policy was to not provide them to patients under the age of 55.  In a medical examination performed in December 1997 for Social Security disability determination purposes, Dr. Babb diagnosed crippling degenerative joint disease with end stage degenerative arthritis in both knees, commenting that the Veteran required knee replacements and "would remain crippled unless he has knee replacements."  The Veteran's age is now over 55 (he was born in 1956), and he appears eligible to undergo total knee replacements, but the most recent VA treatment records in the claims file are dated in January 2016 and do not reflect that he has undergone any surgical procedures to replace his knees.  The RO should obtain updated treatment records to determine if the Veteran's medical status with regard to his service-connected knees has changed, including whether he has undergone any surgical intervention.  

Following receipt of the foregoing medical records and requested evidence from the Veteran, a VA examination should be arranged to assess whether the Veteran has paraplegia, with loss of use of both lower extremities, and if so, whether it is secondary to a service-connected disability.  As previously described in the Board Remand of January 2012, VA examination of the joints in January 2007 and July 2010 (according to the current report on file) do not adequately address these questions.  The January 2007 VA examination opinion, expressing that the Veteran had paraplegia that was most likely secondary to degenerative joint disease of the lumbar spine, was unaccompanied by any explanation of rationale, and also was given without the benefit of review of the claims file (although computerized VA treatment records of the Veteran were reviewed).  The July 2010 VA examination opinion, authored, interestingly, by Dr. Lipton to whom the Veteran was well known (he has treated the Veteran as far back as the 1990s), was inconclusive as to the cause of the Veteran's inability to move joints other than his severe/advanced osteoarthritic knees.  He also indicated that the Veteran had a severe disability that was "approaching total disability from his bilateral knee condition."  It is not clear whether this description may be equated with paraplegia and loss of use of the lower extremities.  

Regarding the matter of financial assistance for the purchase of an automobile and adaptive equipment, its consideration is deferred until the service connection issue is resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to provide any records of medical treatment he received while he was incarcerated from May 2012 to July 2015, or alternatively provide a medical release for the VA to obtain such records on his behalf.  The AOJ should also ask the Veteran to submit for the record a copy of the 7 page report of the July 2010 VA examination he had in his possession and displayed (for remote view by video) at the Board hearing in October 2011.  All efforts to obtain the records should be documented in the record.  

2.  The AOJ should obtain, for association with the claims file, all updated VA medical records pertaining to the Veteran's treatment of his lower extremities and spine since January 2016.  

3.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine: 

(a) whether he has (or had, at any point from the time of the filing of his claim in July 2006, should any recent surgical intervention such as total knee replacements have changed his medical status) paraplegia, with loss of use of both lower extremities, and if so, 

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the paraplegia is/was proximately due to or aggravated by (increased in severity due to) his service-connected right and left knee disabilities of osteochondritis dissecans.  The Veteran's record must be reviewed by the examiner.  

[The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of paraplegia beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.]

The examiner should consider, and comment upon as necessary, pertinent evidence in the file, including:  the VA and private treatment records dating back to the mid to late 1990s, indicating severe, crippling degenerative joint disease of the knees requiring the use of a wheelchair for ambulation; the opinion, unaccompanied by rationale, of the VA examiner in January 2007, diagnosing paraplegia, most likely due to degenerative joint disease of the lumbar spine, and advanced degenerative joint disease of the knees; and the opinion of the VA examiner in July 2010, diagnosing severe osteoarthritis of both knees, without an explanation as to the cause of the Veteran's inability to move his other lower extremity joints.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found based on the evidence of record and current medical knowledge.  

All opinions expressed must contain an explanation of rationale, with reference to supporting data.  
4.  After the foregoing requested development is completed, the AOJ should readjudicate the claims.  If any benefit sought remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thee claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

